DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input device in claim 2, an irradiation dose measurement device in claim 4, and a central control unit in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program per se, with no physical or tangible form and no structural recitations.  See MPEP 2106.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umezawa et al. (WO 2017/081826 A1; cited in the IDS filed 21 January 2020; hereinafter known as “Umezawa”).  For ease of citation, translation, and accessibility, the U.S. Publication of this reference will be cited herein (U.S. Pub. No. 2018/0326224 A1).
Regarding claim 1, Umezawa discloses a particle beam therapy system (Abstract; Figs. 1, 2) comprising: an accelerator 20/21/200 accelerating a particle beam ([0015]; [0029]-[0030]), an irradiator 500 irradiating a target with the particle beam accelerated by the accelerator ([0015]; [0033]-[0035]), and a controller 600 controlling the accelerator and the irradiator ([0015]; [0029]; [0065]; [0067]), wherein the controller controls the accelerator and the irradiator so as to irradiate the target with the particle beam through switching between at least two different irradiation techniques ([0015]; [0065]; [0068]; [0071]; [0079]; [0081]; [0089]), and furthermore, after switching between the irradiation techniques, controls the accelerator and the irradiator so as to perform tentative irradiation with the particle beam in accordance with one of the irradiation techniques switched, to verify the particle beam ([0035]; [0037]; [0044]; [0047]).

Regarding claim 7, Umezawa discloses that an irradiation target is divided into a plurality of small regions, and the small regions are sequentially irradiated with the particle beam, and the irradiation techniques include an irradiation technique in which irradiation with the particle beam is not stopped while moving to a next small region included in the small regions, and an irradiation technique in which irradiation with the particle beam is stopped while moving to the next small region ([0009]; [0015]; [0037]-[0040]).
Regarding claim 8, Umezawa discloses a particle beam therapy method for particle beam therapy system (Abstract; Figs. 1, 2) including an accelerator 20/21/200 accelerating a particle beam ([0015]; [0029]-[0030]) and an irradiator 500 irradiating a target with the particle beam accelerated by the accelerator ([0015]; [0033]-[0035]), the method comprising: controlling the accelerator and the irradiator ([0015]; [0029]; [0065]; [0067]) to irradiate the target with the particle beam through switching between at least two different irradiation techniques ([0015]; [0065]; [0068]; [0071]; [0079]; [0081]; [0089]), and controlling, after switching between the irradiation techniques, the accelerator and the irradiator to perform tentative irradiation with the particle beam in accordance with one of the irradiation techniques switched, to verify the particle beam ([0035]; [0037]; [0044]; [0047]).
20/21/200 accelerating a particle beam ([0015]; [0029]-[0030]) and an irradiator 500 irradiating a target with the particle beam accelerated by the accelerator ([0015]; [0033]-[0035]), the program comprising: controlling the accelerator and the irradiator ([0015]; [0029]; [0065]; [0067]) to irradiate the target with the particle beam through switching between at least two different irradiation techniques ([0015]; [0065]; [0068]; [0071]; [0079]; [0081]; [0089]), and controlling, after switching between the irradiation techniques, the accelerator and the irradiator to perform tentative irradiation with the particle beam in accordance with one of the irradiation techniques switched, to verify the particle beam ([0035]; [0037]; [0044]; [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Umezawa as applied to claim 1 above, and further in view of Allinson et al. (U.S. Pub. No. 2017/0112457 A1; hereinafter known as “Allinson”).  Umezawa discloses the invention as claimed, see rejection supra, but fails to disclose an input device that receives a mode-switching-instructing input for switching to a therapy irradiation mode of irradiating the target with the particle beam and other mode-switching-instructing input for switching to a verification irradiation mode for tentative irradiation with the particle beam, and the controller controls the accelerator and the irradiator so as to perform irradiation with the particle beam based on one of the mode-switching-instructing inputs received by the input device.  Allinson discloses a particle beam therapy system (Abstract) that comprises an input device that receives a mode-switching-instructing input for switching to a therapy irradiation mode of irradiating the target with the particle beam and other mode-switching-instructing input for switching to a verification irradiation mode for tentative irradiation with the particle beam, and the controller .

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 4 and 5, while it is well-known to use an irradiation dose measurement device for measuring the dose of the particle beam (including in Umezawa), none of the prior art of record teaches or reasonably suggests not receiving an input for switching back to the therapy irradiation mode from the verification irradiation mode until a prescribed dose is measured.  Regarding claim 6, while it is well-known to use a central control unit to control an accelerator controller and an irradiation controller (including in Umezawa), none of the prior art of record teaches or reasonably suggests preventing irradiation until confirmation of consistency between the verification data and the control data of the techniques to be switched is completed.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791